Citation Nr: 0116841	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  01-01 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Basic eligibility to non-service-connected death pension 
benefits.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits.   

3. Entitlement to accrued benefits owed to the widow of the 
deceased veteran.    




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant is the surviving spouse of an individual 
(hereinafter, the veteran) who had active military service 
from late April 1969 to mid-July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which, in pertinent part, denied the appellant's 
claim for death pension benefits on the basis that the 
veteran did not serve on active duty for at least 90 days 
during a period of war.  At that time, the RO also denied 
entitlement to dependency and indemnity compensation and 
accrued benefits.  The statement of the case addressed the 
issue of basic eligibility to non-service connected pension 
benefits.  The appellant's representative has addressed all 
of the issues in a May 2001 written argument.  The matter 
further addressed in the remand that follows this decision.    


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
claim on appeal has been obtained.

2.  The veteran had 84 days of active duty, and the service 
department has certified that one day of travel was 
authorized at discharge, for a total of 85 days of active 
service.

3.  The veteran was not discharged from service for a 
service-connected disability, and was not awarded service 
connection for any disorder. 


CONCLUSION OF LAW

None of the statutory requirements under which the appellant 
may establish basic eligibility for non-service-connected 
death pension benefits have been met.  38 U.S.C.A. §§ 101, 
1521, 1541, 5107 (West 1991 & Supp. 2000, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)); 38 C.F.R. §§ 3.3, 3.6, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is eligible to receive 
improved death pension benefits.  Improved death pension is a 
benefit payable to a veteran's surviving spouse or child 
because of the veteran's nonservice-connected death.  38 
U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  The surviving 
spouse of a veteran is entitled to receive VA improved 
(nonservice-connected) death pension benefits if the veteran 
served 90 days or more during a period of war, or, served 
during a period of war and was discharged during such service 
for a service-connected disability, or, at the time of death, 
was receiving or entitled to receive compensation for a 
service-connected disability.  38 U.S.C.A. §§ 1521(j), 
1541(a); 38 C.F.R. § 3.3(b)(4). 

The Board notes that the statute, at 38 U.S.C.A. § 1521(j)(3) 
and (j)(4) further defines how the period of 90 days of 
wartime service may be met if the veteran's service did not 
both begin and end during a period of wartime, or if the 
veteran had separate periods of service in more than one war, 
but those provisions are not applicable in this case, where 
the issue is whether the veteran had 90 days of active 
service, not whether his service was performed during 
wartime.

In this case, the question is whether the veteran's service 
meets any statutory requirement that the appellant may use as 
a basis to establish entitlement to improved (non-service-
connected) death pension benefits.  The Board notes that, 
during the pendency of this appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
became effective.  This liberalizing legislation is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

After examining the record, the Board is satisfied that the 
claim of entitlement to basic eligibility for non-service-
connected death pension addressed in this decision have been 
properly developed.  In particular, the RO obtained the 
veteran's service medical records, official documents showing 
service department certification of the veteran's service, 
and obtained service department certification of authorized 
travel.  Further, the appellant was offered the opportunity 
to identify any other relevant evidence.  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  Moreover, all of the 
relevant evidence was considered.  The Board further finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate her claim.  

Thus, RO has complied with the duty to assist the veteran and 
the duty to notify the veteran as mandated by the recently 
enacted VCAA, even though the development of this claim was 
completed before enactment of that change in the law.  There 
has been no prejudice to the appellant that would warrant a 
remand.  The appellant's procedural rights have not been 
abridged.  The Board will proceed with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The veteran's DD 214, Report of Transfer or Discharge, shows 
that the veteran was inducted into service on April 22, 1969, 
and was discharged on July 14, 1969.  The time during which 
the veteran served meets the requirement of service during a 
period of war, as these service dates are within the Vietnam 
era.  38 C.F.R. § 3.2.  

The DD 214 reflects that the veteran had two months and 23 
days of service.  As two of those months, April 1969 and June 
1969, had 30 days, and May 1969 had 31 days, the length of 
service, counting both the service induction date, April 22, 
1969, and the last date of service, July 14, 1969, is 84 
days.  Thus, the veteran's service was six days too short to 
meet the requirement of 90 days of service for establishing 
entitlement to eligibility for death pension benefits for a 
surviving spouse.  

The Board notes that, during his lifetime, the veteran 
submitted a claim for non-service-connected pension.  That 
claim was denied on the basis that the veteran did not have 
90 days of active service.  The veteran thereafter contended 
that he would meet the minimum service requirement if his 
authorized travel time after discharge were considered.  In 
May 1999, the veteran informed VA that he had no records 
regarding his authorized travel, and requested that those 
records be obtained from the service department.  The veteran 
died before those records could be obtained.

In her claim for non-service-connected pension benefits, the 
appellant has contended that, if the veteran's periods of 
authorized travel were included in the computation of his 
active service, the veteran's service would meet the 90-day 
service requirement specified by statute as a basis on which 
she could establish eligibility for death pension.  Under 
38 U.S.C.A. § 101(21)(A) and 101(21)(E), the term "active 
duty" means full-time duty in the Armed Forces, and 
authorized travel to or from such duty or service.  38 C.F.R. 
§ 3.6(b)(6).  

By a response provided in June 2000, the service department 
certified that the veteran was allowed one day of travel time 
following his discharge.  The veteran was discharged in Great 
Lakes, Illinois, to return to his home of record in Waterloo, 
Iowa, a distance of less than 300 miles.  

Adding the veteran's authorized travel to his active service 
as shown on the DD214, the veteran had 85 days of active 
service.  However, that amount of active service is still 
less than the minimum of 90 days required by statute for 
basic eligibility of a veteran for non-service-connected 
pension or for eligibility of a surviving spouse for non-
service-connected death pension.  

In her notice of disagreement, the appellant also contended 
that the veteran was discharged from service for a service-
connected disability.  The appellant's representative argues 
that the RO's determination that the veteran's knee 
disability existed prior to service, and was not aggravated, 
did not properly apply the presumption of soundness, since 
the veteran's knee disorder was asymptomatic on induction 
examination.  The appellant's representative further argues 
that VA simply relied on the service department's 
determination that the disability existed prior to service.  

As the appellant's representative argues, under 38 U.S.C.A. 
§ § 1111 and 38 C.F.R. § 3.304(b), a veteran is entitled to 
service connection for a disease that was present in service 
unless the disease was noted in an examination report at the 
time of entrance into service, or unless clear and 
unmistakable evidence shows that the veteran contracted the 
disease prior to service and that the disease was not 
aggravated by service.  The Government bears the burden of 
proof to rebut the presumption of sound condition upon 
induction, i.e., to show that the veteran incurred the 
disease or injury in question prior to service and that the 
disease or injury was not aggravated by service. 

In this case, the veteran's examination for induction, 
conducted in March 1969, reflects that the veteran had a scar 
at the right knee.  The examiner specifically noted that the 
right knee was negative to physical examination, there was 
full range of motion, no pain on motion, and McMurray's sign 
was negative.  The examiner concluded that the knee was 
stable.  The notation, "no significant history," was 
entered in the portion of the history signed by the examining 
physician. 

However, after his entrance into service in late April 1969, 
the veteran sought medical treatment for knee pain in mid-May 
1969, less than one month after his service entrance.  At 
that time, the veteran complained of muscle cramps in the 
quadriceps at night.  Whirlpool therapy was initiated.  
However, the veteran continued to complain of pain, including 
pain on bending the knee, and it was determined that the 
veteran should be seen by a physician.  In early June 1969, 
the veteran was seen by a physician.  At that time, he stated 
that his knee had hurt since a chainsaw injury about two 
years earlier.  There was "mild" crepitus of the right 
patella.  Pain, right knee, etiology undetermined, was 
diagnosed.  The veteran was referred to a specialty clinic 
later that month.  The examiner described "fairly severe" 
cartilaginous crepitus between the patella and the femur on 
the right but not present on the left.  There was right 
parapatellar tenderness.  Radiologic examination disclosed no 
abnormality.  The examiner assigned a diagnosis of 
chondromalacia of the patella, right.  

In early July 1969, a Medical Board determined that the 
veteran did not meet the minimum physical standards of 
enlistment, and that the disability for which discharge was 
required was not the proximate result of performance of 
active duty, existed prior to entry, and was not aggravated 
by service.

The evidence of record also includes a February 1998 VA 
examination report.  At that time, the veteran complained of 
falling several times and hitting his left knee.  The veteran 
reported that his knees did not hurt prior to service, but 
that with physical training, they hurt and "ground."  He 
reported that he was only able to walk about 1/2 block as a 
result of knee pain.  The examiner noted that radiologic 
examination of the left knee conducted in February 1993 
disclosed degenerative joint disease, left knee.  

Private clinical records dated from August 1995 to October 
1996, and the summaries of March 1994 and August 1995 private 
hospitalizations, disclosed no additional history, diagnoses, 
or complaints as to the right knee.

The veteran's representative makes the legal argument that, 
since the veteran's knee problem was not found to bar his 
enlistment, the in-service opinions that the veteran's knee 
problem existed prior to service, such that his enlistment 
was erroneous, did not rebut the presumptions of soundness.  
The presumption cannot be rebutted, the representative 
argues, by medical professionals' after-the-fact opinion 
regarding the probable onset of the disease or condition. 

The Federal Circuit Court of Appeals (Federal Circuit) has 
determined that the statute does not support this type of 
argument.  See Harris v. West, 203 F.3d 1347 (Fed. Cir. 
2000).  The Federal Circuit has indicated that the statute 
simply says that in cases in which the presumption of 
soundness applies, it may be rebutted only "where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by [the veteran's military] service," but the 
statute says nothing about the kind of evidence that can be 
used to rebut the presumption.  All that the statute requires 
is that the evidence, whatever it may be, must lead, clearly 
and unmistakably, to the conclusion that the injury or 
disease existed before the veteran entered the service.  203 
F.3d at 1349.

The regulation that tracks and elaborates on the statutory 
presumption of soundness, 38 C.F.R. § 3.304(b), likewise does 
not support an argument that opinions based on history 
provided by the veteran, but not recorded at service entry, 
cannot rebut the presumption of soundness.  In fact, says the 
Federal Circuit, it provides strong support for the contrary 
view.  Id. at 1350.  The regulation states that the history 
of preservice conditions recorded at the time of examination 
"will be considered together with all other material evidence 
in determinations as to inception."  38 C.F.R. § 3.304(b)(1).  
The regulation, said the Federal Circuit, emphasizes the 
breadth of the inquiry which may be made as to soundness.  

The regulation emphasizes that in determining whether the 
presumption of soundness has been rebutted, the finder of 
fact should consider all medically-accepted evidence bearing 
on whether the service member was suffering from the disease 
or injury in question prior to induction and should give 
weight to particular evidence based on accepted medical 
standards and medical knowledge regarding the known 
characteristics of particular diseases.  In particular, the 
regulation permits the finder of fact to consider records 
made "prior to, during or subsequent to service" concerning 
the inception of the disorder at issue.

The service medical records reflect that the appellant was 
discharged as erroneously enlisted, in pertinent part, 
because of a knee disorder existing prior to service.  The 
Medical Board made a determination that the veteran's 
disorder for which discharge was required was not aggravated 
by service.  The Board notes that the issue is somewhat 
confused by a notation on the Medical Board Report Cover 
Sheet that the veteran's primary diagnosis was residual 
fracture, L-3 spine, EPTE.  However, as no other records 
discuss this diagnosis, the record, read as a whole, 
establishes that the medical Board's finding was that the 
veteran's knee disorder was not incurred or aggravated in 
service.  

Moreover, the Board notes that all post-service evidence of 
record is consistent with the determination of the Medical 
Board.  In particular, the Board notes that the evidence 
reflects that the clinical records in 1993 through 1998 
reflect that the veteran complained primarily of his left 
knee, as compared to his right, and degenerative joint 
disease of the left knee was diagnosed, but there was no 
evidence of any treatment of the right knee.  The Board finds 
that this evidence is consistent with the in-service opinion 
that the veteran's knee disorder existed prior to service, 
and was not aggravated in service, as temporary "flare-ups" 
not resulting in overall worsening of appellant's condition 
during service do not constitute aggravation for purposes of 
veterans' benefits.  Hunt v. Derwinski, 1 Vet. App. 292 
(1992).  

As the evidence establishes that the veteran was not 
discharged for a service-connected disability, the veteran's 
service does not meet the requirements of 38 U.S.C.A. 
§ 1521(j)(2) so as to establish the appellant's entitlement 
to non-service-connected death pension.  

The Board further notes that there is no evidence that the 
veteran had any service-connected disability at the time of 
discharge which warranted discharge.  The veteran was not 
awarded service connection for any disorder during his 
lifetime.  Although the appellant has stated a belief that 
the veteran was discharged for medical disability, the 
appellant has not identified any disorder for which the 
veteran would have been entitled to service connection, other 
than the knee disability addressed above.  In the absence of 
any evidence that the veteran was receiving, or was entitled 
to receive, compensation for any service-connected 
disability, the Board finds that the appellant has not 
established basic entitlement to non-service-connected death 
pension on the basis of the eligibility criteria at 
38 U.S.C.A. § 1541(a).

Accordingly, because veteran's eligibility status under the 
law has not been established under any of the criteria of 38 
U.S.C.A. § 1521(j)(1)-(4), or under any provision of 
38 U.S.C.A. § 1541, the appellant is not legally entitled to 
the claimed benefits.


ORDER

The appellant's claim of basic eligibility for entitlement to 
non-service-connected death pension based on the service of 
her deceased spouse is denied.


REMAND


The RO denied entitlement to dependency and indemnity 
compensation and accrued benefits in June 2000, and so 
informed the appellant that same month.  In May 2001, her 
representative submitted written argument in support of her 
claim for nonservice connected death pension, he discussed 
the June 2000 denial.  The Board finds that this 
communication can be liberally construed as a disagreement 
with the June 2000 determination and a desire for appellate 
review. 38 C.F.R. § 20.201 (2000). As a Statement of the Case 
on this matter has not been issued, additional action by the 
RO is required as set forth below. See Manlincon v. West, 12 
Vet. App. 328 (1999).

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000). Among other 
things, the VCAA eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
which held that VA cannot assist in the development of a 
claim that is not well grounded. This change in law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in law brought about by VCAA, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained therein. Also, as the RO 
has not yet considered whether any additional notification or 
development action is required under VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time. See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Thus, a remand is required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed. In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(Nov. 17, 2000), as well as any pertinent 
guidance that is subsequently provided, 
including, among others things, final 
regulations, VA General Counsel precedent 
opinions and pertinent court decisions 
that are subsequently issued.

2.  The RO should issue a statement of 
the case to the appellant and her 
representative addressing the issues of 
entitlement to dependency and indemnity 
compensation and accrued benefits.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claim. The appellant must be 
advised of the time limit in which she 
may file a substantive appeal. 38 C.F.R. 
§ 20.302(b). This matter should then be 
returned to the Board for further 
consideration, only if an appeal is 
properly perfected.


The appellant has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

